Citation Nr: 1521817	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-30 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from October 20, 1964, to April 24, 1965, and January 1966 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for diabetes mellitus Type II with hypertension and erectile dysfunction, and assigned the same an initial 20 percent rating.

In March 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge (VLJ), seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. At that time, the VLJ agreed to hold the record open for sixty days to allow the Veteran an opportunity to supplement the record with additional evidence in support of his claim, and the Veteran agreed to waive initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The most probative evidence dated during the appellate period demonstrates that the Veteran's diabetes mellitus, type II, requires insulin and diet restrictions; however, it does not result in any regulation of his activities. 

2. The most probative evidence dated during the appellate period demonstrates that the Veteran's hypertension requires continuous medication for control; however it is not manifested diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.
 
3. The most probative evidence dated during the appellate period demonstrates that the Veteran's erectile dysfunction is not manifested by penile deformity.

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction, have not been met. 38 U.S.C.A.            §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.103(c)(2), 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.104, 4.115b, 4.119, Diagnostic Code (DC) 7101, 7522, 7913 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial evaluation assigned following the grant of service connection. Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

As to VA's duty to assist, the Veteran was afforded a VA examination in April 2011. There is no evidence, and the Veteran does not assert otherwise, that the VA examination report is deficient in any manner. The examiner reviewed the treatment records in the claims file, considered the Veteran's history and lay reports, and described his disability in sufficient detail. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). In this regard, the Board notes that during his March 2015 Board hearing, the Veteran asserted that he had been prescribed additional medication to control his hypertension. VA treatment records dated through March 2015 are of record and provide the Board with sufficient evidence to rate his hypertension as such only considers the use of medication and blood pressure readings. The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007); see also VAOPGCPREC 11-95. 
As noted above, the Veteran participated in a Board hearing in March 2015. The Veteran supplemented the record with his private treatment records and has not indicated that he was seen regarding his disability by any provider or at any time other than the treatment reflected in the current records on file and did not authorized VA to obtain any relevant private treatment records. Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained. 

A VLJ who chairs a hearing shall fulfill two duties, fully explain the issues and suggest the submission of evidence that may have been overlooked. 38 C.F.R.         § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010). At the March 2015 Board hearing, the VLJ asked specific questions concerning the elements that were lacking in order to substantiate the Veteran's claim, including queries directed at his treatment history and potential sources of records and symptoms required by the diagnostic criteria for an increased rating. The Veteran volunteered his pertinent medical history, as to the disability on appeal. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim. As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claim. VA's duty to assist has been satisfied.

Increased Rating- Pertinent Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disability. 38 U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities. Id. It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor. 38 C.F.R. § 4.3. If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

Although a Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Here, on appeal is the initial evaluation, and as such, the severity of the disability is to be considered during the period from the initial assignment of the 20 percent rating, October 4, 2010, to the present. Fenderson v. West, 12 Vet. App. 119 (1999). Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a). In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant. Id. In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Diabetes mellitus, type II, is rated pursuant to 38 C.F.R. § 4.119, DC 7913. By the August 2011 rating decision on appeal, the Veteran was assigned an initial 20 percent rating for diabetes mellitus, type II, with hypertension and erectile dysfunction, effective October 4, 2010. 

A 20 percent rating is warranted for diabetes mellitus, type II, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet. A 40 percent rating is warranted for such requiring insulin, restricted diet, and regulation of activities. A 60 percent rating is warranted for diabetes mellitus, type II, requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately. Diabetes mellitus, type II, requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, warrants a 100 percent rating. 38 C.F.R. § 4.119, DC 7913. 

Compensable complications of diabetes mellitus, type II, are to be rated separately unless they are part of the criteria used to support a 100 percent rating; noncompensable complications are considered part of the diabetic process under DC 7913. 38 C.F.R. § 4.119, DC 7913, Note 1.

Under DC 7101, a 10 percent rating is assigned for hypertension with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more. A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more. A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more. The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more. 38 C.F.R.         § 4.104, DC 7101. 

DC 7522, contemplating deformity of the penis with loss of erectile power, provides a 20 percent rating. 38 C.F.R. § 4.115b, DC 7522. In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating have not been met. 38 C.F.R. § 4.31. Here, while the Veteran has not been assigned a compensable rating for his erectile dysfunction, he has been awarded special monthly compensation under 38 C.F.R. § 3.350 (2014) as a result of it.

Medical and Lay Evidence

The Veteran underwent a VA examination, conducted by a private provider, in April 2011. At that time, he reported that he was prescribed medication for his diabetes mellitus, type II, and hypertension. The Veteran denied the use of insulin or a restricted diet, and the examiner reported that regulation of activities was not required. He denied any episodes of diabetic ketoacidosis requiring hospitalization and any episodes of hypoglycemia. He denied persistent cold in the extremities, gastrointestinal problems, bowel problems, kidney problems, nerve problems, eye problems, heart failure, chest pain, and fainting attacks. He reported a weight gain of fifteen pounds since his exam. The Veteran complained of impotence, without treatment, urinary incontinence with no pad needed, progressive loss of strength in the bilateral extremities with leg cramping, dry and cracked skin, anal pruritus, and cardiac problems to include shortness of breath, dizziness, easy fatigue, and infrequent bouts of vertigo for three years. 

Physical examination at that time revealed, in pertinent part, blood pressure readings of 144/82, 136/84, and 136/86, and a normal penis. The Veteran was diagnosed with diabetes mellitus, type II, with the use of oral hypoglycemic medication, hypertension, without findings of hypertensive heart disease, with the use of oral antihypertensive medication, and erectile dysfunction. The examiner opined that the Veteran's hypertension and erectile dysfunction were complications, or secondary, to his diabetes mellitus, type II. The examiner opined that the Veteran's diabetes mellitus, hypertension, and erectile dysfunction did not impact his usual occupation. He opined that the Veteran's hypertension had no effect on his daily activity, that his diabetes mellitus, type II, caused decreased sexual function and ability to work in the yard, and that his erectile dysfunction caused decreased sexual function. There were no findings of secondary complications related to the eyes, heart, skin, peripheral arteries, peripheral edema, the renal system, the gastrointestinal system, the neurological system, significant weight changes, or amputation; and the examiner noted that the Veteran did not have any non-diabetic condition that was aggravated by his diabetes mellitus, type II. 

In a September 2011 worksheet prepared by the Veteran's representative, the Veteran's private treatment provider answered in the affirmative that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities. He answered in the negative that the Veteran's disability was accompanied by complications. In a September 2011 statement, the same private treatment provider reported that the Veteran was prescribed insulin and that he was following a specific diet and exercise program. 

At the time of the Veteran's March 2015 Board hearing, the Veteran reported that his diabetes mellitus, type II, required insulin, restricted diet, and regulation of activities. He discussed that his private treatment provider had warned against doing yardwork or contact with animals, to avoid cuts and possible infection. He reported that his private treatment provider advised him to "take it easy" due to his back problems. The VLJ discussed that the regulation of activities contemplated by the rating criteria referred to a situation wherein the avoidance of strenuous occupational and recreational activities was required to avoid blood sugar problems. The Veteran then asserted that his activities were regulated due to blood sugar concerns. He reported that his hypertension medication had been increased one month prior and that the last time such was measured it was "about 170 over 101 or 102" and that at home, it runs "around 190 over 110."  When asked if he tested his blood pressure at home, the Veteran reported that he had difficulty using the electronic device and that "they" had to use the old method of the stethoscope and a pressure cuff. He also asserted that he had a penile deformity, a loss of length in his penis; however, he noted that no treatment provider had informed him that such was related to diabetes mellitus, type II.

In a March 2015 statement, one of the Veteran's private treatment providers reported that the Veteran was currently working on control of his diabetes, and his regimen included insulin and oral hypoglycemic medication. He reported that as a result of his condition, he had stressed dietary restrictions and they were currently working on conforming to a diabetic diet, stressing the reduction of simple carbohydrates and meal timing. He reported that the Veteran's activity was a problem, and that he would like to increase his physical activity as much as possible; however, he was limited to low impact activities secondary to his chronic low back pain and knee problems and such activities would include water aerobics, water walking, and elliptical and stationary bike use. He reported that as the Veteran has a higher risk of infection due to his diabetes mellitus, type II, he warned the Veteran against working in the woods or similar activity. 

Conclusion and Additional Considerations

Based on the forgoing, the Board concludes that the Veteran's diabetes mellitus, type II, requires insulin and diet restrictions, but does not result in any regulation of his activities. He also has not had episodes of ketoacidosis or hypoglycemic reaction. He also has not had progressive loss of weight and strength. As noted, in order for a higher 40 percent rating to be warranted, the evidence would have to establish that the Veteran's diabetes mellitus, type II, requires insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, DC 7913. The Veteran's disability is controlled through restricted diet and insulin. As such, the Veteran's diabetes mellitus, type II, does not meet the criteria for a rating in excess of 20 percent and has not met the criteria at any point during the appeal period.

In this regard, the Board has considered the Veteran's lay assertion that his diabetes mellitus, type II, requires regulation of his activities. As discussed above, during his March 2015 Board hearing, he offered a number of reasons why his activities were regulated, including risk of infection, problems with his back, and concerns over blood sugar control. The Veteran is competent to report what he understood of his physician's orders, and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, 470.

The Board has also considered that in the September 2011 worksheet, the Veteran's private treatment provider answered in the affirmative that the Veteran's diabetes mellitus required insulin, restricted diet, and regulation of activities. However, in another September 2011 statement, the same provider reported that the Veteran was prescribed insulin and that he was following a specific diet and exercise program. The Board finds that the September 2011 statement is more probative than the September 2011 worksheet, as the statement was written in the provider's own hand and specifically reported that the Veteran was following an exercise program and the worksheet contained a response to pre-printed inquiry. The issue was further clarified by the March 2015 statement from another one of the Veteran's private treatment providers wherein he reported that the Veteran was advised to exercise and was limited by his back and knees and had to be wary of infection from outdoor activities. It is clear to the Board that the Veteran has not been advised to regulate his activities, to avoid strenuous occupational and recreational activities. In essence, the Board finds the medical evidence more probative than the Veteran's lay assertions rendered at the time of the March 2015 Board hearing. There is no evidence that the Veteran has the requisite medical expertise or training to determine if his diabetes mellitus, type II, requires the regulation of activities. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

Also, based on the forgoing, the Board concludes that the Veteran's hypertension is not manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, as is required for a compensable rating for hypertension. 38 C.F.R. § 4.104, DC 7101. While the Veteran's hypertension medication may have been increased or changed, he has not demonstrated diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more. On VA examination in April 2011, the Veteran's blood pressure readings were 144/82, 136/84, and 136/86. During VA treatment over the course of the appeal, his blood pressure readings were as follows: 136/88 and 156/95 in December 2011; 124/78 in May 2012; 138/79 in August 2012; 150/90 in February 2013; 126/74 in August 2013; 146/76 in January 2014; 149/77 in August 2014; 174/82 in November 2014; and 156/79 and in December 2014. 

The Board finds that the Veteran is competent to report as to what he believed his blood pressure readings to be and there is no evidence that he is not credible. Layno, 6 Vet. App. 465, 470. However, while he asserted that his blood pressure was "about 170 over 101 or 102" the last time it was measured and that at home, it runs "around 190 over 110"  during his March 2015 Board hearing, his blood pressure readings during numerous instances of VA treatment have not been as high. 

In this regard, the Board notes that the most recent VA treatment records associated with the Veteran's claims file were uploaded to the VA paperless claims processing systems on April 20, 2015, and include VA treatment records dated through March 2015. It appears that the most recent blood pressure reading was taken in December 2014, noted above, and there is no evidence of a blood pressure reading of "about 170 over 101 or 102" much less evidence of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more. There is no evidence that the Veteran reported home blood pressure readings of "around 190 over 110" to treatment providers. The Board finds the medical evidence more probative than the Veteran's lay assertions rendered at the time of the March 2015 Board hearing. There is no evidence that the Veteran has the requisite medical expertise or training to assert that his diastolic pressure was predominantly 100 or more or his systolic pressure was predominantly 160 or more, especially considering his statements during the March 2015 Board hearing that he had difficulty using a home electronic blood pressure reading device and sought treatment for professionals to use a stethoscope and blood pressure cuff. Woehlaert, 21 Vet. App. 456.

Further, based on the forgoing, the Board concludes that the Veteran's erectile dysfunction is not manifested by penile deformity, as is required for a compensable rating for erectile dysfunction. 38 C.F.R. § 4.115b, DC 7522. The Board finds that the Veteran is competent to report as to what he considers a deformity of his penis and there is no evidence that he is not credible. Layno, 6 Vet. App. 465, 470. However, while he asserted that he had a penis deformity in the form of loss of length during his March 2015 Board hearing, his penis was specifically described as normal on VA examination in April 2011 and no treatment provider has diagnosed the Veteran with a penile deformity. The Board finds the medical evidence more probative than the Veteran's lay assertions rendered at the time of the March 2015 Board hearing. There is no evidence that the Veteran has the requisite medical expertise or training to diagnose a penile deformity. Woehlaert, 21 Vet. App. 456.
In sum, the Board has considered whether a higher rating, a rating in excess of 20 percent, for service-connected diabetes mellitus, type II, with hypertension and erectile dysfunction, might be warranted during any period of time during the pendency of this appeal. Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 505. However, the Board finds that the lay and medical evidence of record demonstrates that a rating in excess of 20 percent is not warranted. As the preponderance of the evidence is against the Veteran's claim, the claim must be denied. 38 U.S.C.A.       § 5107(b).

The language of 38 C.F.R. § 3.321(b)(1) provides a three-part test for determining whether a Veteran is entitled to an extraschedular rating, specifically: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). In this case, the Board finds that the rating criteria contemplate the Veteran's disability, productive only of medication and insulin use, restricted diet, blood pressure readings of a certain severity, and erectile dysfunction; manifestations specifically contemplated in the pertinent rating criteria. Thus, the threshold element of the three-part test under Thun, pursuant to 38 C.F.R. § 3.321(b)(1), has not been met, consideration of the second or third part is not required, and referral for consideration of an extraschedular rating is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Here, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. Johnson, 762 F.3d 1362.

A claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record. Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board finds that a claim for a TDIU is not raised by the record as the evidence of record fails to show that the Veteran is unemployable. He has not asserted that his diabetes mellitus, type II, with hypertension and erectile dysfunction, renders it impossible to follow a substantially gainful occupation.


ORDER

An initial rating in excess of 20 percent for diabetes mellitus, type II, with hypertension and erectile dysfunction, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


